Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Continued Examination
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.  Claims 1-13 and 15-21 are pending in this application, with claim 19 withdrawn from consideration as directed to a non-elected invention.  Thus claims 1-13, 15-18, 20 and 21 are examined herein.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (U.S. Patent 5,156,807) in view of Nakanose et al. (U.S. Patent 5,478,524).
Nagata discloses titanium-based alloys containing rare earth elements.  In Table 1 of Nagata, Alloy no. 16 contains amounts of Al, V, Fe, O and Nd such that it meets the limitations of instant claims 1-3 and 11.  With respect to claim 10, Nagata col. 1, ll. 18-20 indicates that the prior art alloys are useful as parts of an aircraft.  With respect to claims 12 and 13, Nagata col. 4, ll. 19-23 indicates that the prior art alloys may contain amounts of Sn and Zr as presently claimed.
Nagata does not specify that the prior art material is an “alpha-beta” alloy as required by the instant claims, does not disclose any specific embodiments comprising Dy or Er as required by instant claims 4-7, and does not state that the alloy comprises lanthanide series element-rich intermetallic particles as recited in claim 1 as amended.  However,
a) Nakanose col. 5, l. 40 indicates that Ti-6Al-4V alloys (as used by Nagata) are known to be alpha-beta alloys.
b) Nagata is directed to alloys containing rare earth metals in general, which would include not only Nd (as in the specific examples of Nagata), but also elements such as Dy or Er.  Then, Nakanose indicates specific examples of Ti-Al alloys containing rare earth elements, where the rare earth element is alternatively Nd, Dy or Er; see Tables 5 and 6 of Nakanose.  In other words, Dy and Er can be considered to be known alternatives to Nd in the art of titanium-based alloys containing aluminum.
c) With respect to intermetallic particles, while the prior art does not specify the presence of such particles, it is noted that in the present specification, the exemplary alloys are annealed at 900 degrees C for 60 minutes followed by air cooling such that they exhibit those particles; see specification [0046-0047].  The examples in Nagata were annealed by heating for 1.5 hours 
Thus, the combined disclosures of Nagata et al. and Nakanose et al. would have suggested an alloy as presently claimed to one of ordinary skill in the art.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al.  in view of Nakanose et al., as above, and further in view of Mollenhauer et al. (U.S. Patent 5,433,603).
Nagata and Nakanose do not disclose any alloy in the form of a wire as presently claimed.  Mollenhauer indicates it was known in the art, at the time of filing of the present invention, to produce alpha-beta titanium alloys in the form of a wire.  Mollenhauer further indicates specific advantages of such alloys as opposed to beta alloys; see Mollenhauer col. 2, ll. 14-37.  Based on this disclosure of Mollenhauer et al., an alloy as presently claimed would have been considered an obvious variant of the alloys as suggested by the combination of Nagata et al. and Nakanose et al.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. in view of Nakanose et al., as applied to claim 1 above, and further in view of Amato et al. (U.S. Patent 5,074,907) or Griego (U.S. Patent 6,824,667).
Nagata and Nakanose do not specifically disclose a material in a form of powder particulates as recited in instant claim 9. Both Amato and Griego indicate that it was known in .

7.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. in view of Nakanose et al., as above, and further in view of the Siemers et al. Conference Paper previously of record.
Nagata and Nakanose are not specifically directed to alloys comprising amounts of Mo or Si as presently claimed.  Siemers is directed to a study of titanium-based alloys containing aluminum and a rare earth element, i.e. is in the same field of endeavor as Nagata and Nakanose.  The paragraph immediately below the heading “Alloys, Material Production and Experiments” in Siemers indicates that alloys in that family and containing amounts of Mo or Si as presently claimed would be suitable candidates for adding such a rare earth element.  Based on this disclosure of Siemers et al., alloys as presently claimed would have been considered obvious variants of those as suggested by the combination of Nagata et al. and Nakanose et al.

				Response to Arguments
8.	In remarks filed with the present RCE, Applicant notes that none of the prior art applied supra discloses that the prior art alloys include lanthanide series element-rich intermetallic particles.  Nonetheless, the examiner maintains the rejections because the prior art material is of substantially the same composition as that claimed and subject to a similar annealing process, rendering it likely that the microstructure of the prior art (e.g. presence of intermetallics) would be similar to that of the invention.
Allowable Subject Matter
9.	Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 20 and 21 are allowable over the prior art of record.  The prior art does not disclose or suggest alloys comprising the specific combinations of elements as required by these claims.


							
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 15, 2022